DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 11/22/2021 has been received and entered in to the case. 
	Claims 1-90, 94-97, 100-102 and 107-108 has/have been canceled, and claims 91-93, 98-99, 103-106 and 109-113 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 91-93, 98-99, 103-106 and 109-113 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pittenger et al. (US 20050239897; IDS ref.; of record) in view of Caplan et al. (US PAT. 5,486,359), Le Blanc et al. (2003, Exp. Hematol.; IDS ref.; Le Blanc2003 hereinafter; of record), Meisel et al. (2004, Blood; IDS ref.), Mosca et al. (US 2002/0044923; IDS filed on 7/20/2017), and Deans et al. (2000, Experimental Hematology; of record) in further view of Le Blanc et al. (2005, BB&MT; IDS ref.; Le Blanc2005 hereinafter; of record), and as evidenced by Inflammatory Bowel Disease (2017, Mayo clinic, of record) and Rizzello et al. (2002, Aliment Pharmacol.; of record).
Pittenger et al. teach a method of treating inflammatory disease such as inflammatory bowel disease (IBD) by administering human mesenchymal stem cells (MSCs) isolated from bone marrow into a subject systemically (paras. 1, 7, 9-13, 17, 23, 31, Example 1). The MSCs are grown as an adherent monolayer, and have multilineage potential (par. 84). Pittenger et al. teach that MSCs are derived from fat (i.e. adipose tissue) as an alternative source (par. 12).
	Regarding the isolated cell population not being stimulated with IFN-, Pittenger et al. do not disclose that the MSCs are administered after the stimulation with IFN-, and thus, it would meet the limitation.
Regarding the limitation directed to the steps of preparing the cells (claim 91), while Pittenger et al. teach to obtain adherent cells (para. 12), Pittenger et al. do not particularly teach the steps. However, Pittenger et al. teach that the MSCs are obtained by the method disclosed in US PAT. No. 5,486,359 (para. 12). According to the ‘359 
Regarding the use of a sample of the cell population for an assay, it is extremely well known in the art that samples from a cell population are utilized for assays. For example, Le Blanc2003 teaches that MSCs obtained from bone marrow and cultured ex vivo were analyzed for their phenotype and differentiative capacity using aliquots of cell preparation (see p.891, Materials and methods: Phenotype and differentiative capacity of MSC). Thus, it would have been obvious to a person skilled in the art to use a sample (i.e. aliquot) of the cell preparation of Pittenger et al. for their phenotypes and properties with a reasonable expectation of success.
Regarding the assaying the sample by stimulation of the sample with IFN- and detection of IDO activity (claim 91), Pittenger et al. in view of LeBlanc2003 do not teach the limitation.
Meisel et al. teach that MSCs possess an immunosuppressive effect and inhibit allogeneic T cell responses, and this property is mediated by IDO activity upon stimulation with IFN-(see entire document). 
Mosca et al. teach that MSCs can modulate immune responses and used as immunosuppressants for treating diseases such as autoimmune disease including inflammatory bowel disease (para. 5 and 39). 
It would have been obvious to a person skilled in the art to assay the sample of the MSC population taught by Pittenger et al. in view of Caplan et al. and LeBlanc2003  stimulation and confirm the MSCs of Pittenger et al. possess an immunosuppressant property for the treatment of IBD. This is because one skilled in the art would recognize that the immunosuppressant property of MSCs is mediated via IDO expression in MSCs according to Meisel et al. and the immunosuppressant property of MSCs is responsible in treating autoimmune diseases such as IBD according to Mosca et al. 
Regarding the properties of the claimed cells; (i) the cells negative for CD11b, CD11c, CD14, CD45, and HLAII; (ii) no constitutive expression of IDO; (iii) capacity of differentiating into at least two lineages, (iv) homogenous (claim 91); or the cells negative for CD31 or CD133 (claim 99), the MSCs of Pittenger et al. would inherently possess the properties of the instant claims according to the following teachings of Le Blanc2003, Meisel et al. and Deans et al. 
Le Blanc2003 teaches that MSCs do not express HLA II (a marker for APC) which is only upregulated when treated with IFN- (abstract; Fig. 1). Thus, this teaching is interpreted as 100% of the MSCs being negative for HLA II when administered since the method of Pittenger et al. comprises administration of MSCs that are not stimulated with IFN-.
Meisel et al. teach that MSCs are negative for CD14, CD45 (markers for APC). Meisel et al. also teach that human MSCs do not constitutively express IDO (p.4620, 2nd col.) but MSCs express IDO upon stimulation with IFN- (Abstract; Fig. 1). Meisel et al. teach that human MSCs are CD14-/CD34-/CD45- (see p.4620, Results and discussion). Meisel et al. teach that MSCs are capable of differentiating into multiple mesenchymal lineages (p.4619, Introduction).

Pittenger et al. teach that the MSCs may be a homogeneous composition (para. 12), and thus, it would have been obvious to a person skilled in the art to use a homogenous MSC population for the method of Pittenger et al. and thus, meet the characteristics (iv) of the claimed invention. As discussed above, Pittenger et al. teach that MSCs have multilineage potential (para. 84).
Regarding the limitation directed to the IBD is Crohn’s disease (claim 111), It is known in the art that Crohn’s disease is one of IBD according to Mayo clinic information (see IBD ref.). Thus, it would have been obvious to a person skilled in the art to treat Crohn’s disease by using the method of Pittenger et al. in view of Caplan et al., Meisel et al. Le Blanc2003, Mosca et al. and Deans et al. in light of Mayo clinic information.
Regarding the limitation directed to the IBD being refractory to one or more anti-inflammatory agents (claim 113), Pittenger et al. in view of Caplan et al., Meisel et al. Le Blanc2003, Mosca et al. and Deans et al. do not teach that Crohn’s disease is refractory. However, it is submitted that the scope of Crohn’s disease taught by Pittenger et al. in view of Caplan et al., Meisel et al. Le Blanc2003, Mosca et al. and Deans et al. is considered to include those refractory Crohn’s disease to one or more anti-inflammatory agents. Pittenger et al. in view of Caplan et al., Meisel et al. Le Blanc2003, Mosca et al. and Deans et al. do not exclude those patients with refractory Crohn’s disease or being treated with the method of Pittenger et al. or limit the subject being non-refractory patients. According to Rizzello et al., refractoriness to conventional st par.). These teachings indicate that the genus of patients with Crohn’s disease as disclosed of Pittenger et al. would necessarily and inherently contain those patients with Crohn’s disease refractory to steroidal or a monoclonal antibody anti-inflammatory agent. 
The limitation of claim 93 directed to the one or more anti-inflammatory agents are a steroidal anti-inflammatory drug, as discussed above, Rizzello et al. teach that certain percentage of Crohn’s patients are inherently non-responsive to glucocorticosteroids (i.e. a steroidal anti-inflammatory agent).
Regarding the steps of preparation of the claimed cells directed to ex vivo expansion (claim 91), it is well known in the art that MSCs can be expanded/proliferated ex vivo under a culture condition according to Le Blanc2003. Le Blanc2003 teaches that mononuclear cells were isolated from Percoll-separated bone marrow and resuspended in human MSC medium, and plated in flasks, and cultured for 2-4 passages, and then adherent MSCs are detached by trypsin/EDTA and then analyzed for phenotype (see Materials and methods at p.891). 
Regarding number of passages for preparing cell population of the instant claims
(Claims 103-106), Pittenger et al. do not particularly teach the limitation. However, Le Blanc2005 teaches that MSCs do not change the karyotype or telomerase activity up to 50 population doublings (p.322, 2nd col.; 1st-5th from the bottom). Therefore, it would 
Regarding the limitation of claim 109 directed to the one or more anti-inflammatory agents are a monoclonal antibody, and the monoclonal antibody being infliximab, Rizzello et al. teach that some of Crohn’s patients are inherently non-responsive to infliximab (p.44, right col., 1st para.).
Regarding claim 110, Pittenger et al. teach that the MSCs may be administered intraperitoneally (para. 13).
Regarding the claim 112, it would have been obvious to one skilled in the art to utilize a homogenous population of MSCs that meets all of the characteristics of MSCs as claimed (i)-(iv) based on the teachings of Le Blanc2003, Meisel et al. and Deans et al. for the method of Pittenger et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 91-93, 98-99, 103-106 and 109-113 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,679,834 in view of Pittenger (supra), Caplan (supra), Le Blanc2003 (supra), Mosca et al. (supra) and Dean et al. (supra)  in further view of Le Blanc2005 (supra), Rizzello et al. (supra), and IBD (Mayo Clinic; supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘834 patent are directed to a method of treating immune-mediated inflammatory disorders by administering a therapeutically effective amount of a composition comprising mesenchymal stem cells (MSCs), and the MSCs are derived from bone marrow or adipose. The claims of the ‘834 patent also teach that the treated disorder is inflammatory bowel disease (IBD) which includes Crohn’s disease according to Mayo Clinic ref. 
Regarding the process steps of obtaining the claimed cells, the claims of the ‘834 do not disclose the limitation. However, Pittenger et al. teach that the MSCs are obtained by the method disclosed in US PAT. No. 5,486,359 (para. 12). According to the ‘359 patent (Caplan et al.), human MSCs are prepared and culture expanded without differentiation using the steps of selective adherence of only the MSCs to a substrate surface (Abstract; col. 2, lines 22-29). Thus, it would have been obvious to a person skilled in the art to prepare the MSCs of the ‘834 patent by using the method steps of Caplan et al. with a reasonable expectation of success.

Regarding the assaying by stimulation of the sample with IFN- and detection of IDO activity, the claims of the ‘834 patent do not teach the limitation.
Meisel et al. teach that human MSCs express IDO when activated by IFN-, and the activated MSCs are capable of inhibit allogeneic T-cell responses (see entire document). 
Mosca et al. teach that MSCs can modulate immune responses and used as immunosuppressants for treating diseases such as autoimmune disease including inflammatory bowel disease (para. 5 and 39). 
It would have been obvious to a person skilled in the art to assay the sample of the MSC population taught by the ‘834 patent by determining IDO expression upon IFN- stimulation in order to confirm the MSCs of the ‘834 patent possess an immunosuppressant property for the treatment of IBD with a reasonable expectation of success. This is because Meisel et al. recognize that the expression of IDO when stimulated with IFN-as a mechanism for the immunosuppressant property of MSCs, 
Regarding the step of assaying is to select for the cell population that comprises the therapeutically effective amount of cells expressing IDO upon IFN- stimulation, it is considered that this limitation is an intended purpose of the assaying. Since the claims of the ‘834 patent in view of Le Blanc2003 and Meisel et al. teach the step of assaying aliquots of MSCs for their phenotypes, and IDO expression upon IFN-stimulation is considered as one of criteria of MSCs, the step of assaying taught by the references would inherently meet the limitation.
Regarding the property of the claimed cells, (i) the cells negative for CD11b, CD11c, CD14, CD45, HLAII; (ii) lacking constitutive expression of IDO; (iii) capacity of differentiating into at least two lineages, (iv) homogenous (claim 91); or the cells negative for CD31 or CD133 (claim 99), the MSCs of the ‘834 patent would inherently possess the properties of the instant claims based on the teachings of Le Blanc2003, Meisel et al. and Deans et al. (see the 103 rejection above). 
Pittenger et al. teach that the MSCs may be a homogeneous composition (para. 12), and thus, it would have been obvious to a person skilled in the art to use a homogenous MSC population for the MSCs of the ‘834 patent. 
Regarding the limitation of claim 93 and 109, it is understood that the scope of Crohn’s disease is considered to include those refractory to one or more anti-inflammatory agents since there are certain percentage of patients with Crohn’s disease are known to be inherently refractory to steroidal or monoclonal anti-inflammatory agents according to Rizzello et al. Thus, it would have been obvious to a person skilled 
Regarding number of passages for preparing cell population of the instant claims, the claims of the ‘834 patent do not particularly teach the limitation. However, Le Blanc2005 teaches that MSCs do not change the karyotype or telomerase activity up to 50 population doublings (p.322, 2nd col.; 1st-5th from the bottom). Therefore, it would have been obvious to a person skilled in the art to passage MSCs during the culturing/expansion up to 50 doublings for the method of the claims of the ‘834 patent.
Regarding claim 110, while the claims of the ‘834 patent do not teach the limitation, however, it is known in the art that MSCs are administered intraperitoneal injection according to Le Blanc2003 (p.893; 2nd col. Discussion), and thus, it would have been obvious to a person skilled in the art to administer MSCs of the ‘834 patent by intraperitoneal injection. 
While the cited references above are directed to the properties of MSCs derived from bone marrow, however, Pittenger et al. particularly teach that MSCs can be derived from adipose tissue, and thus, it would have been obvious to a person skilled in the art that the steps of isolating MSCs and assaying the cells for expression profile including IDO for immunosuppressive property taught by the cited references would be applicable to the adipose tissue derived MSCs in the absence of the evidence to the contrary. 
Therefore, the claims of the ‘834 patent in view of the cited references render the instant claims obvious.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments are based on the declaration filed on 11/22/2021. However, the declaration under 37 CFR 1.132 filed 11/22/2021 is insufficient to overcome the rejection as set forth in the last Office action.
The instant amendment limits the cell population utilized in the claimed method to those derived from adipose tissue. The claim rejection in the previous OA has addressed the limitation directed to adipose derived stem cells in claim 97, which is now canceled. 
As acknowledged in the declaration, Pittenger et al. teach that MSCs can be derived from fat, i.e. adipose tissue, and thus, in the absence of any evidence to the contrary, one skilled in the art would expect adipose-derived MSCs for the treatment of inflammatory diseases such as IBD. 
The declaration alleges that adipose tissue derived stem cells (AT-MSCs) express a higher amount of IDO mRNA than BM-MSCs, and higher amount of kynurenine (the product of IDO-mediated tryptophan degradation) produced by AT-MSCs compared to BM-MSCs. The declaration further shows that the IDO activity induced by IFN-g and poly1C correlates with the inhibitory effect of AT-MSCs on T cell proliferation. The declaration concluded that AT-MSCs have a stronger effect on T cell proliferation than BM-MSCs (p. 5, #11).
While the presented data shows properties of AT-MSCs, the immunosuppressive properties of AT-MSCs are not directly compared to BM-MSCs. Rather the conclusion is based on the correlation, and thus speculative.

For the same reason, the double patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632